            Case 1:15-cv-00123-RC Document 100 Filed 12/06/19 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


  JASON LEOPOLD,

                 Plaintiff,

                          v.                          Civil Action No. 15-cv-123 (RC)

  U.S. DEPARTMENT OF STATE,

                 Defendant.


                                DEFENDANT’S STATUS REPORT

       Defendant U.S. Department of State (“State”) respectfully submits this status report on

the status of State’s processing of documents potentially responsive to part 2 of the narrowed

FOIA request. See Order of October 25, 2018 (ECF No. 85) (“Scheduling Order”), as modified

by the Court’s Order of January 22, 2019 (ECF No. 89).

                                  PROCESSING OF RECORDS

       1.       The Scheduling Order imposes a production schedule regarding State’s

processing of documents identified by State as potentially responsive to part 2 of the Narrowed

FOIA Request, which seeks all records from the files of several named former State Department

officials related to 11 enumerated topics. That order requires State to aspire to review a

minimum of 2,200 pages per month, with the due dates on the first business day on or after the

28th day of each month. For each document reviewed, State is to “(1) determin[e] that it is not

responsive to the request; (2) refer[ ] the document to another agency for consultation; or (3)

produc[e] the document (with redactions, if appropriate) to Plaintiff.” Sched. Order at 1. The

Scheduling Order further requires State to file a status report within one week of each

production, informing the Court of the number of pages produced.
            Case 1:15-cv-00123-RC Document 100 Filed 12/06/19 Page 2 of 2



       2.       State exceeded the goal set forth in the Scheduling Order. In the month preceding

November 28, 2019, State processed 2,473 pages. On December 2, 2019, State notified

Plaintiff’s counsel, via electronic mail, that nine responsive records totaling 43 pages were found

among the records processed in the preceding month. Two were produced in full, and 7 with

redactions pursuant to relevant FOIA exemptions. The remaining pages were not responsive to

the FOIA request. The documents reviewed during that period were found during a search of

Huma Abedin’s state.gov email account for documents potentially responsive to the “Osama Bin

Laden hunt” topic identified by Plaintiff.

       3.       As of November 28, 2019, State has processed a total of 170,018 pages of

documents potentially responsive to part 2 of the Narrowed FOIA Request.


Date: December 6, 2019                             Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   MARCIA BERMAN
                                                   Assistant Branch Director

                                                   /s/ Robert J. Prince
                                                   ROBERT J. PRINCE
                                                   D.C. Bar No. 975545
                                                   Senior Trial Counsel

                                                   United States Department of Justice
                                                   Civil Division, Federal Programs Branch
                                                   1100 L Street, NW, Room 11010
                                                   Washington, DC 20005
                                                   Tel: (202) 305-3654
                                                   Email: robert.prince@usdoj.gov

                                                   Counsel for Defendant




                                             -2-
